Case: 13-41342      Document: 00512762218         Page: 1    Date Filed: 09/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-41342                                FILED
                                  Summary Calendar                      September 9, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARNOLDO VELASQUEZ-CONTRERAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-563-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Arnoldo Velasquez-Contreras pleaded guilty to one count of being
unlawfully present in the United States following a deportation subsequent to
being convicted of an aggravated felony, and he was sentenced to 46 months in
prison and three years of supervised release. On appeal, Velasquez-Contreras
contends that the district court erred in considering a New York Certificate of
Disposition to determine whether his 2012 attempted second-degree assault


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41342     Document: 00512762218      Page: 2   Date Filed: 09/09/2014


                                  No. 13-41342

conviction constituted a crime of violence warranting a 16-level enhancement
under U.S.S.G. § 2L1.2(b)(1)(A)(ii). A Certificate of Disposition from New York
is a judicial record under state law and contains sufficient indicia of reliability
to be used as rebuttable evidence that a defendant was convicted under a
specific statutory subsection. United States v. Neri-Hernandes, 504 F.3d 587,
591-92 (5th Cir. 2007). The Certificate of Disposition reflects that Velasquez-
Contreras was convicted under N.Y. PENAL LAW § 120.05(2) (McKinney 2012),
which constitutes a crime of violence. See id. Velasquez-Contreras concedes
that his arguments against the use of the Certificate of Disposition are
foreclosed by Neri-Hernandes, but he seeks to preserve the issue for further
review.
      The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                        2